UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-51033 MONDIAL VENTURES, INC. (Exact name of Registrant as specified in its charter) Nevada 27-4481914 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 6564 Smoke Tree Lane Scottsdale, Arizona 85253 (Address of Principal Executive Offices) (480) 948-6581 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£ No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer£ Accelerated Filer£ Non-Accelerated Filer£ Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of October 29, 2013, the registrant had 269,616,817 shares of its $0.001 par value common stock issued and outstanding. There areno shares of preferred stock issued and outstanding, $0.001 par value for each of the Series of Preferred. MONDIAL VENTURES, INC. (A Development Stage Company) 10-Q September 30, 2013 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS F - 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS F - 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS F - 3 NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS F - 4 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 1 ITEM 3 QUANTITATIVE AND QUALITATIVE ANALYSIS OF MARKET RISKS 4 ITEM 4(T) CONTROLS AND PROCEDURES 4 PART II OTHER INFORMATION 4 ITEM 1 LEGAL PROCEEDINGS 4 ITEM 1A RISK FACTORS. 4 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 5 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 6 ITEM 4 (REMOVED AND RESERVED) 6 ITEM 5 OTHER INFORMATION 6 ITEM 6 EXHIBITS 6 MONDIAL VENTURES, INC. CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2013 ANDDECEMBER31, 2012 September 30, December 31, (unaudited) Assets Current assets: Cash $ $ Total current assets Other Assets Fixed assets - net Oil and naturalgas properties – proved reserves - net Deferred financing costs - Total other assets Total assets $ $ Liabilities and stockholders’ equity (deficit) Current liabilities: Accounts payable and accrued liabilities $ $ Notes and loans payable Notes and loan payable – in default - Convertible loans payable net of discount of $214,252 and $26,074 respectively Advances and loans payable – related parties Derivative liabilities - Total current liabilities Long Term liabilities: Asset retirement obligation Total long term liabilities Total liabilities Stockholders' equity (deficit) Preferred stock, $0.001, par value, 10,000,000 shares authorized, no shares issued andoutstanding atSeptember 30, 2013 and December 31, 2012 - - Common stock, $0.001 par value; 490,000,000 shares authorized, 262,850,150 and 59,000,000 shares issued and outstanding at September30, 2013 and December 31, 2012, respectively Stock Payable - Additional paid–in capital Deficit Total stockholders' equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F - 1 MONDIAL VENTURES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2, 2012 (UNAUDITED) For the nine months ended For the three months ended September 30, September 30, Revenues: Gross revenues from oil and gas sales $ Well operation costs Gross margin General and administrative expenses: General administration Total general and administrative expenses Net loss from operations Other revenues and expenses: Interest expense Gain (loss) on settlement of debt - - Gain (loss) on derivatives - ( 84,876) - Net loss before provision for income taxes Provision for income taxes - Net loss $ $ ( 485,488) $ $ Basic and diluted loss per common share Weighted average of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. F - 2 NAUDITED CONSOLIDATEDSTATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2013 ANDSEPTEMBER 30, 2012 (UNAUDITED) For the nine For the nine months ended months ended September 30, September 30, Operating activities Net loss $ $ Adjustments to reconcile net loss to netloss items no requiring the use of cash Depletion Depreciation Accretion of asset retirement obligation - Loss on debt conversion and settlement - Amortization of deferred financing cost - Amortization of debt discount - Change in fair value of derivative liabilities - Common stock issued services Imputed interest - Changes in other operating assets and liabilities Account receivable Loan receivable Accounts payable and accrued liabilities Accounts payable and accrued liabilities – related parties Net cash used by operating activities Investing activities Acquisition , net of cash acquired - Net cash used in investing activities - Financing activities: Deferred financing cost - Borrowings on debt Borrowings on convertible debt - Payment on debt - Net cash provided by financing activities Net change in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information Adjustment to derivative liabilities due to debt conversion $ $ - Debt discount due to beneficial conversion feature $ $ - Debt discount due to embedded derivative feature $ $ - Shares issued for debt conversion and settlement $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements. F - 3 MONDIAL VENTURES, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2013 (UNAUDITED) Additional Total Common Stock Paid-in Stock Stockholders’ Shares Par Value Capital Payable Deficit Equity Balance at December 31, 2012 $ $ $ - $ $ Common stock issued for debt conversion and settlement - - Common shares issued for services - Debt discount - Adjustment to derivative due to debt conversion - Imputed interest - Net loss for the nine months ended September 30, 2013 - Balance at September 30, 2013 $ The accompanying notes are an integral part of these unaudited consolidated statements. F - 4 F- Mondial Ventures, Inc Notes to the Unaudited Consolidated Financial Statements For the nine months ended September 30, 2013 and September30, 2012 Note 1—Organization of the Company and Significant Accounting Policies The Company was incorporated in the state of Nevada on May 29, 2002 as Mondial Ventures, Inc. In December 2003, the Company owned a 100% interest, subject to a 2% net smelter returns royalty, in four mineral claims located in the Namaimo Mining Division of British Columbia. Effective December 1, 2010, the Company increased its authorized common shares to 250,000,000 with a par value of $0.001, and authorized shares of blank check preferred stock, par value $0.001 per share. On December 15, 2010 the claims related to the 100% interest owned in the British Columbia mineral claims expired. On December 30, 2010, the Company completed a merger with Legacy Athletic Apparel, LLC, a Virginia limited liability company (Legacy) in a Merger Agreement dated December 14, 2010, by and between the Company and Legacy.Pursuant to the Plan of Merger, Legacy merged into the Company, with the Company being the surviving entity (“the Merger”).The transaction was accounted for using the purchase method of accounting. On July 31, 2012, the Company purchased oil and gas assets and interests in the J.B. Tubb Leasehold Estate from EGPI Firecreek, Inc. The Company issued 14,000,000 shares of common stock to EGPI Firecreek, Inc. and the assumption of debt for 37.5% working interest and corresponding 28.125% net revenue interest in the oil and gas interests and pro rata oil and gas revenue and reserves in the North 40 plus additional right agreement for the South 40 of the J.B. Tubb Leasehold Estate, and for all depths below the surface to 8,500 ft. Also included are all related assets, fixtures, equipment, three well heads and three well bores. On October 30, 2012, the Company entered into a Definitive Short Form Agreement with EGPI Firecreek, Inc. for development of 240 acre leases, reserves, three wells and equipment located in Callahan, Steven and Shackelford Counties, West Central Texas, which includes but is not limited to continuing negotiations to buy out 50% partner interests, due diligence, evaluation and preparation including an initial 3-D Seismic study reserve studies and roll over leases if necessary.The agreement is non-binding and the parties intend to finalize the agreement by executing a Definitive Long Form Agreement in the future.The parties had until November 6, 2012 to finalize this agreement but did not do so by that date.Both parties are still interested in pursuing this transaction in the future. Effective August 21, 2013, the Company increased its authorized common shares to 490,000,000 with a par value of $0.001, and with its current 10,000,000 authorized shares of blank check preferred stock, par value $0.001 per share. Effective October 2, 2013, the Company increased its authorized common shares to 1,490,000,000 with a par value of $0.001, and with its current 10,000,000 authorized shares of blank check preferred stock, par value $0.001 per share. Use of Estimates- The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make reasonable estimates and assumptions that affect the reported amounts of the assets and liabilities and disclosure of contingent assets and liabilities and the reported amounts of revenues and expenses at the date of the consolidated financial statements and for the period they include. Actual results may differ from these estimates. Revenue and Cost Recognition Oil and Gas: Revenue is recognized from oil and gas sales in the period of delivery.Settlement on sales occurs anywhere from two weeks to two months after the delivery date. The Company recognizes revenue when an arrangement exists, the product has been delivered, the sales price has been fixed or determinable, and collectability is reasonably assured. Cash EquivalentsThe Company considers all highly liquid investments with the original maturities of three months or less to be cash equivalents.There were no cash equivalents as of September 30, 2013 or December 31, 2012. Oil and Gas ActivitiesThe Company uses the successful efforts method of accounting for oil and gas producing activities.Under this method, acquisition costs for proved and unproved properties are capitalized when incurred.Exploration costs, including geological and geophysical costs, the costs of carrying and retaining unproved properties and exploratory dry hole drilling costs are expensed.Development costs, including the costs to drill and equip developmental wells and successful exploratory drilling costs to locate proved reserves are capitalized. F - 5 Exploratory drilling costs are capitalized when incurred pending the determination of whether a well has found proved reserves. A determination of whether a well has found proved reserves is made shortly after drilling is completed. The determination is based on a process which relies on interpretations of available geologic, geophysics, and engineering data.If a well is determined to be unsuccessful, the capitalized drilling costs will be charged to expense in the period the determination is made.If an exploratory well requires a major capital expenditure before production can begin, the cost of drilling the exploratory well will continue to be carried as an asset pending determination of whether proved reserves have been found only as long as: i) the well has found a sufficient quantityof reserves to justify its completion as a producing well if the required capital expenditure is made, and: ii) drilling of the additional exploratory well is under way or firmly planned for the near future.If drilling in the area is not under way or firmly planned, or if the well has not found a commercially producible quantity of reserves, the exploratory well is assumed to be impaired, and its costs are charged to expense. In the absence of a determination as to whether the reserves that have been found can be classified as proved, the cost of drilling such an exploratory well is not carried as an asset for more than one year following completion of drilling.If after that year is passed, a determination that proved reserves exist cannot be made, the well is assumed impaired and it’s costs are charged to expense.Its costs can, however, continue to be capitalized if a sufficient quantity of reserves is discovered in the well to justify its completion as a producing well and sufficient progress is made in assessing the reserves and the well’s economic and operating feasibility. The impairment of unamortized capital costs is measured at a lease level and is reduced to fair value if it is determined that the sum of expected future net cash flows is less than the net book value. The Company determines if impairment has occurred through either adverse changes or as a result of the annual review of all fields. Asset Retirement Obligations (“ARO”) - The estimated costs of restoration and removal of facilities are accrued. The fair value of a liability for an asset's retirement obligation is recorded in the period in which it is incurred and the corresponding cost capitalized by increasing the carrying amount of the related long-lived asset. The liability is accreted to its then present value each period, and the capitalized cost is depreciated with the related long-lived asset. If the liability is settled for an amount other than the recorded amount, a gain or loss is recognized. For all periods presented, estimated future costs of abandonment and dismantlement are included in the full cost amortization base and are amortized as a component of depletion expense. At September 30, 2013 and December 31, 2012, the ARO of $5,435 and $5,114 is included in liabilities and fixed assets. Development costs of proved oil and gas properties, including estimated dismantlement, restoration and abandonment costs and acquisition costs, are depreciated and depleted on a field basis by the units-of-production method using proved developed and proved reserves, respectively. The costs of unproved oil and gas properties are generally combined and impaired over a period that is based on the average holding period for such properties and the Company's experience of successful drilling. Costs of retired, sold or abandoned properties that make up a part of an amortization base (partial field) are charged to accumulated depreciation, depletion and amortization if the units-of-production rate is not significantly affected. Accordingly, a gain or loss, if any, is recognized only when a group of proved properties (entire field) that make up the amortization base has been retired, abandoned or sold. Stock-Based Compensation- The Company estimates the fair value of share-based payment awards made to employees and directors, including stock options, restricted stock and employee stock purchases related to employee stock purchase plans, on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as an expense ratably over the requisite service periods. We estimate the fair value of each share-based award using the Black-Sholes option pricing model. The Black-Sholes model is highly complex and dependent on key estimates by management. The estimates with the greatest degree of subjective judgment are the estimated lives of the stock-based awards and the estimated volatility of our stock price. The Black-Sholes model is also used for our valuation of warrants. Earnings Per Common Share-Basic earnings per common share is calculated based upon the weighted average number of common shares outstanding for the period. Diluted earnings per common share is computed by dividing net income by the weighted average number of common shares and dilutive common share equivalents (convertible notes and interest on the notes, stock awards and stock options) outstanding during the period. Dilutive earnings per common share reflects the potential dilution that could occur if options to purchase common stock were exercised for shares of common stock. Basic and diluted EPS are the same as the effect of our potential common stock equivalents would be anti-dilutive. Fair Value Measurements - On January 1, 2008, the Company adopted guidance which defines fair value, establishes a framework for using fair value to measure financial assets and liabilities on a recurring basis, and expands disclosures about fair value measurements. Beginning on January 1, 2009, the Company also applied the guidance to non-financial assets and liabilities measured at fair value on a non-recurring basis, which includes goodwill and intangible assets. The guidance establishes a hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Company. Unobservable inputs are inputs that reflect the Company’s assumptions of what market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The hierarchy is broken down into three levels based on the reliability of the inputs as follows: F - 6 Level 1 - Valuation is based upon unadjusted quoted market prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2 -Valuation is based upon quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in inactive markets; or valuations based on models where the significant inputs are observable in the market. Level 3 - Valuation is based on models where significant inputs are not observable. The unobservable inputs reflect the Company's own assumptions about the inputs that market participants would use. The following table presents assets and liabilities that are measured and recognized at fair value as of September 30, 2013 on a recurring and non-recurring basis: Description Level 1 Level 2 Level 3 Total Gain (Loss) Derivative liabilities (recurring) $ - $ - $ $ The following table presents assets and liabilities that are measured and recognized at fair value as of December 31, 2012 on a recurring and non-recurring basis: Description Level1 Level2 Level3 Gains (Losses) None $ - $ - $ - $ - The Company’s financial instruments consist of cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities and long-term debt. The estimated fair value of cash, accounts receivable, accounts payable and accrued liabilities approximate their carrying amounts due to the short-term nature of these instruments. The carrying value of long-term debt also approximates fair value since their terms are similar to those in the lending market for comparable loans with comparable risks. None of these instruments are held for trading purposes. Fixed Assets- Fixed assets are stated at cost. Depreciation expense is computed using the straight-line method over the estimated useful life of the asset. The following is a summary of the estimated useful lives used in computing depreciation expense: Well equipment 5 years Expenditures for major repairs and renewals that extend the useful life of the asset are capitalized. Minor repair expenditures are charged to expense as incurred. Impairment of Long-Lived Assets-The Company has adopted Accounting Standards Codification subtopic 360-10, Property, Plant and Equipment ("ASC 360-10"). ASC 360-10 requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company evaluates its long-lived assets for impairment annually or more often if events and circumstances warrant. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses or a forecasted inability to achieve break-even operating results over an extended period. The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows. Should impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. ASC 360-10 also requires that those assets to be disposed of are reported at the lower of the carrying amount or the fair value less costs to sell. F - 7 Goodwill and Other Intangible Assets - The Company periodically reviews the carrying value of intangible assets not subject to amortization, including goodwill, to determine whether impairment may exist. Goodwill and certain intangible assets are assessed annually, or when certain triggering events occur, for impairment using fair value measurement techniques. These events could include a significant change in the business climate, legal factors, a decline in operating performance, competition, sale or disposition of a significant portion of the business, or other factors. Specifically, goodwill impairment is determined using a two-step process. The first step of the goodwill impairment test is used to identify potential impairment by comparing the fair value of a reporting unit with its carrying amount, including goodwill. The Company uses level 3 inputs and a discounted cash flow methodology to estimate the fair value of a reporting unit. A discounted cash flow analysis requires one to make various judgmental assumptions including assumptions about future cash flows, growth rates, and discount rates. The assumptions about future cash flows and growth rates are based on the Company’s budget and long-term plans. Discount rate assumptions are based on an assessment of the risk inherent in the respective reporting units. If the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not impaired and the second step of the impairment test is unnecessary. If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test is performed to measure the amount of impairment loss, if any. The second step of the goodwill impairment test compares the implied fair value of the reporting unit’s goodwill with the carrying amount of that goodwill. If the carrying amount of the reporting unit’s goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to that excess. The implied fair value of goodwill is determined in the same manner as the amount of goodwill recognized in a business combination. That is, the fair value of the reporting unit is allocated to all of the assets and liabilities of that unit (including any unrecognized intangible assets) as if the reporting unit had been acquired in a business combination and the fair value of the reporting unit was the purchase price paid to acquire the reporting unit. The Company’s evaluation of goodwill completed at December 31, 2012 pertaining to Legacy resulted in a full impairment. This impairment was recorded as an impairment expense of $104,272. Income taxes- The Company accounts for income taxes using the asset and liability method, which requires the establishment of deferred tax assets and liabilities for the temporary differences between the financial reporting basis and the tax basis of the Company’s assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is provided to the extent deferred tax assets may not be recoverable after consideration of the future reversal of deferred tax liabilities, tax planning strategies, and projected future taxable income. The Company uses a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The guidance requires the Company to recognize tax benefits only for tax positions that are more likely than not to be sustained upon examination by tax authorities. The amount recognized is measured as the largest amount of benefit that is greater than 50 percent likely to be realized upon settlement. A liability for “unrecognized tax benefits” is recorded for any tax benefits claimed in our tax returns that do not meet these recognition and measurement standards. Recent accounting pronouncements – In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income, to improve the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in the ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: - Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period; and - Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). The amendments are effective for reporting periods beginning after December 15, 2012, for public companies. Early adoption is permitted. The adoption of ASU No. 2013-02 is not expected to have a material impact on our financial position or results of operations. F - 8 In January 2013, the FASB issued ASU No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, which clarifies which instruments and transactions are subject to the offsetting disclosure requirements originally established by ASU 2011-11. The new ASU addresses preparer concerns that the scope of the disclosure requirements under ASU 2011-11 was overly broad and imposed unintended costs that were not commensurate with estimated benefits to financial statement users. In choosing to narrow the scope of the offsetting disclosures, the Board determined that it could make them more operable and cost effective for preparers while still giving financial statement users sufficient information to analyze the most significant presentation differences between financial statements prepared in accordance with U.S. GAAP and those prepared under IFRSs. Like ASU 2011-11, the amendments in this update will be effective for fiscal periods beginning on, or after January 1, 2013. The adoption of ASU 2013-01 is not expected to have a material impact on our financial position or results of operations. In October 2012, the FASB issued Accounting Standards Update ASU 2012-04, “Technical Corrections and Improvements” in Accounting Standards Update No. 2012-04. The amendments in this update cover a wide range of Topics in the Accounting Standards Codification. These amendments include technical corrections and improvements to the Accounting Standards Codification and conforming amendments related to fair value measurements. The amendments in this update will be effective for fiscal periods beginning after December 15, 2012. The adoption of ASU 2012-04 is not expected to have a material impact on our financial position or results of operations. In August 2012, the FASB issued ASU 2012-03, “Technical Amendments and Corrections to SEC Sections: Amendments to SEC Paragraphs Pursuant to SEC Staff Accounting Bulletin (SAB) No. 114, Technical Amendments Pursuant to SEC Release No. 33-9250, and Corrections Related to FASB Accounting Standards Update 2010-22 (SEC Update)” in Accounting Standards Update No. 2012-03. This update amends various SEC paragraphs pursuant to the issuance of SAB No. 114. The adoption of ASU 2012-03 is not expected to have a material impact on our financial position or results of operations. In July 2012, the FASB issued ASU 2012-02, “Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment” in Accounting Standards Update No. 2012-02. This update amends ASU 2011-08, Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment and permits an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 350-30, Intangibles - Goodwill and Other - General Intangibles Other than Goodwill. The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance. The adoption of ASU 2012-02 has not had a material impact on our financial position or results of operations. In December 2011, the FASB issued ASU 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05. This update defers the requirement to present items that are reclassified from accumulated other comprehensive income to net income in both the statement of income where net income is presented and the statement where other comprehensive income is presented. The adoption of ASU 2011-12 has not had a material impact on our financial position or results of operations. In December 2011, the FASB issued ASU No. 2011-11 “Balance Sheet: Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). This Update requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. The amended guidance is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The Company is currently evaluating the impact, if any, that the adoption of this pronouncement may have on its results of operations or financial position. Note 2 – Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis of accounting, which contemplates continuity of operations, realization of assets and liabilities and commitments in the normal course of business.The accompanying consolidated financial statements do not reflect any adjustments that might result if the Company is unable to continue as a going concern.The Company has experienced substantial losses, maintains a negative working capital and capital deficits, which raise substantial doubt about the Company’s ability to continue as a going concern. The Company is working to manage its current liabilities while it continues to make changes in operations to improve its cash flow and liquidity position.The ability of the Company to continue as a going concern and appropriateness of using the going concern basis is dependentuponthe Company’s ability to generate revenuefrom the sale of its services and the cooperation of the Company’s note holders to assist with obtaining working capital to meetoperating costs in addition to our ability to raise funds. F - 9 Note3–Common Stock Transaction During the nine months endedSeptember 30, 2013, the Company issued198,243,008 shares of common stock valued at $370,807 to retire debt of $273,601, resulting in loss on debt settlement of $97,206.All shares issued were valued based upon the closing price of the Company’s common stock at the date of the debt settled.For all debts that were converted within the terms of the related promissory notes, no gain or loss was recorded.Any debts converted outside of the terms resulted in a gain or loss based on the fair value of the stock on the date of conversion. During the nine months ended September 30, 2013, the Company issued 2,500,000 shares of common stock valued at $216,500 for services rendered.All shares issued were valued based upon the closing price of the Company’s common stock at the date of grant. During the nine months endedSeptember 30, 2013, the Company reached an agreement to settle $300,000 of debt with 2,857,142 shares of common stock valued at $714,286, resulting in a loss on debt settlement of $414,286.All shares issued were valued based upon the closing price of the Company’s common stock at the date of the grant. During the nine months endedSeptember 30, 2013, the Company reached an agreement to settle $35,105 of debt with 250,000 shares of common stock valued at $70,000, resulting in a loss on debt settlement of $34,895.All shares issued were valued based upon the closing price of the Company’s common stock at the date of the grant. During the nine months endedSeptember 30, 2013, the Company granted 200,000 shares of common stock valued at $4,000 for services.All shares granted were valued based upon the closing price of the Company’s common stock at the date of the grant.The shares were not yet issued as of September 30, 2013.Company recorded the shares granted as stock payable as of September 30, 2013. Note 4–Fixed Assets The following is a detailed list of fixed assets: September 30, December 31, Well equipment $ $ Accumulated depreciation Equipment - net $ $ Depreciation expense was $8,274 and $ 1,979 for the nine months ended September 30, 2013 and September 30, 2012. Note 5 – Oil and Gas Oil and Gas Properties: September 30, December 31, Oil and gas properties – proved reserves $ $ Development costs Accumulated depletion Oil and gas properties - net $ $ Depletion expense was $126,163 and $122,352 for the nine months ended September 30, 2013 and September 30, 2012, respectively. F - 10 Note 6 – Income Tax Provisions Deferred income tax assets and liabilities consist of the following at September 30, 2013: Deferred Tax asset $ Valuation allowance Net deferred tax assets - Note 7 – Related Party Transactions Through December 31, 2012, the CEO of Mondial Ventures, Inc. provided office space for the Company’s Scottsdale office free of charge. January1, 2013 the Company entered into a month to month lease for the same office space, with the CEO’s mother, at a rate of $2,000 per month.The Company was current with its monthly rent payment.$3,755 was due as of September 30, 2013. The Company has a services agreement with Global Media Network USA, Inc. a company 100% owned by Dennis Alexander, to provide the services of Dennis Alexander to the Company at a monthly rate of $5,000. The Company was current with its monthly service fee. There was no balance due as of September 30, 2013. The Company has a service agreement with Joanne M. Sylvanus, Accountanta company owned 100% by Joanne M. Sylvanus, to provide her services to the Company at a rate of $3,000 per month. There was no balance due on this contract at September 30, 2013. Note 8 –Notes Payable At September 30, 2013 the Company was liable on the following Promissory notes (See notes below to the accompanying table) Dateof DateObligation Interest BalanceDue Obligation Notes Matures Rate(%) 9/30/2013($) 2/8/2011 1 5/9/2011 24 8/4/2011 2 8/4/2012 24 8/1/2012 3 On demand 18* 12/17/2012 4 9/19/2013 8 - 8/31/2012 5 8/31/2013 10 1/11/2013 6 1/11/2014 12 - 1/11/2013 7 1/11/2014 12 2/30/2013 8 11/13/2013 6 - 1/30/2013 9 11/1/2013 8 - 3/27/2013 10 On demand 4/1/2013 5 3/31/2014 10 5/20/2013 11 3/20/2014 12 4/18/2013 12 12/18/2013 6 5/22/2013 13 11/22/2013 12 5/30/2013 14 2/28/2014 12 6/19/2013 15 10/19/2013 18* 5/30/2013 16 2/28/2014 12 Various 17 On demand 18* 5/21/2013 18 2/28/2014 12 8/1/2013 19 5/5/2014 8 8/14/2013 20 5/14/2014 8 8/23/2013 21 2/23/2014 8/26/2013 11 83/16/2014 12 8/30/2013 11 8/30/2014 12 Total Unamortized discount *compounded monthly F - 11 Note 1:As of September 30, 2013 the Company had a promissory note of $20,000 for which no payments were made during the period and there is $12,345 in accrued interest on the note.The note is at default as of September 30, 2013. Note 2:As of September 30, 2013 the Company had promissory notes outstanding in the amount of $175,000 for which no payments were made during the period and there is $111,912 in accrued interest on the note.The note is at default as of September 30, 2013. Note 3:The Company entered into a promissory note agreement in the amount of $450,000 in 2012.On March 29, 2013, the Company entered into an agreement with the note holder to pay $300,000 of the note with 2,857,152 shares of Common Stock.On May 20, 2013, May 30, 2013, and August 29, 2013 note holder entered into debt assignment agreements to assign $30,000, $120,000, and $42,000 interest to unrelated third parties respectively.As of September 30, 2013, unpaid compounded interest in the amount of $60,917 was reclassified from accrued interest to note payable due to note holder. Note 4:As of December 31, 2013, the Company received cash proceed of $27,500 for this convertible debt obligation.This note is convertible into a number of shares by dividing the principal and interest owed by the greater of $0.00005 or 45% of the average lowest 3 trading prices over the 20 days prior to the conversion date.During the nine months period ended September 30, 2013, note holder has enforced a penalty of $13,750 onto the Company, and the Company settled entire debt and unpaid accrued interest by issuing common stock yielding a balance of $nil as of September 30, 2013. A debt discount was recorded for $27,500 based on the fact that there was a beneficial conversion feature in the convertible promissory note.Entire debt discount was fully amortized at conversion of the debt.On May 20, 2013, the Company issued convertible notes with embedded derivative features that were classified as derivative liabilities.These notes causes a tainted equity environment; therefore this convertible note was classified as derivative liabilities as of May 20, 2013.The Company evaluated the derivative liabilities and debt discount related to this note as of May 20, 2013.As the note was fully discounted, debt discount due to derivative liabilities in the amount of $58,833 was recorded as loss on derivative as of September 30, 2013. Note 5:As of September 30, 2013 the Company had a non interest bearing note outstanding in the amount of $100,000 for which no payments were made.10% of interest expenses were embedded with the outstanding balance.The 10% interest discount is being amortizedover the life of the loan.Debt discount amortization for the nine months period ended September 30, 2013 totaled to $6,658 for this noteOn April 1, 2013, the Company entered into a second note in the amount of $20,000 with the same terms.No payments were made in the period.The 10% interest discount is being amortized over the life of the note.Debt discount amortization for the nine months period ended September 30, 2013 totaled to $1,005 for this note. Note 6:During the nine months period ended September 30, 2013 the Company received cash proceeds of $5,000 for this convertible debt obligation which bears interest at the rate of 12%.This note is convertible into a number of shares by dividing the principal and interest owed by 30% of the average lowest trading price during a 15 day trading period prior to the date of conversion. During the 3rd quarter, the Company settled entire debt by issuing common stock yielding a balance of $nil as of September 30, 2013.A debt discount was recorded for $5,000 based on the fact that there was a beneficial conversion feature in the convertible promissory note.Entire debt discount was fully amortized at conversion of the debt.On May 20, 2013, the Company issued convertible notes with embedded derivative features that were classified as derivative liabilities.These notes causes a tainted equity environment; therefore this convertible note was classified as derivative liabilities as of May 20, 2013.The Company evaluated the derivative liabilities and debt discount related to this note on May 20, 2013.As the note was fully discounted, debt discount due to derivative liabilities in the amount of $13,699 was recorded as loss on derivative as of September 30, 2013. Note 7:During the nine months period ended September 30, 2013 the Company received cash proceeds of $35,000 for this debt obligation which bears interest at the rate of 12%. The Company settled $15,525 in debt for common stock, yielding a balance of $19,475 at the end of the period, and there is $2,346 in accrued interest on the note. A debt discountwas recorded for $35,000 based on the fact that there was a beneficial conversion feature in the promissory note.Total debt discount amortization for the period was $29,504. This note is convertible into a number of shares by dividing the principal and interest owed by 30% of the average lowest trading prices over the 15 days prior to the conversion date.This conversion option does not become effective until 180 days after issuance of the note.On May 20, 2013, the Company issued convertible notes with embedded derivative features that were classified as derivative liabilities.These notes causes a tainted equity environment; therefore this convertible note was classified as derivative liabilities as of May 20, 2013.The Company evaluated the derivative liabilities and debt discount related to this note on May 20, 2013.As the note was fully discounted, debt discount due to derivative liabilities in the amount of $95,769 was recorded as loss on derivative as of September 30, 2013.Financing costs of $6,050 were paid in conjunction with this debt.These fees are amortized over the term of the loan and a total of $4,538 was amortized as of September 30, 2013. F - 12 Note 8:During the nine months period ended September 30, 2013 the Company received cash proceeds from promissory notes in the amount of $12,500 and $19,000, each bears interest at the rate of 6% respectively, from a note holder.On August 14, 2013, the Company signed a debt exchange agreement to amend one of the original notes in the amount of $19,000 to a convertible promissory note.This convertible promissory note allows note holder to convert outstanding balance to common stock at 25% of the Company’s common stock’s closing price on conversion date.In addition, on August 14, 2013, note holder entered into debt assignment agreements to assign $12,500 interest of the other original note to unrelated third party.The Company then, on the same day, signed a convertible promissory note agreement with the assignee for the interest being assigned.This convertible note bears 8% annual interest, and it is convertible into common at $0.00125 per share.During the 3rd quarter, the Company settled both convertible notes by issuing common stock, yielding a balance of $nil.The Company evaluated the derivative liabilities related to the two convertible notes. Debt discount of $19,000 and $12,500, and loss on derivative of $20 and $13 was recorded respectively due to embedded derivative feature of the convertible promissory note.Entire debt discount of the notes were fully amortized at conversion as of September 30, 2013. Note 9:During the nine months period ended September 30, 2013the Company received cash proceeds of $27,500 for this debt obligation which bears interest at the rate of 8%.This note is convertible into a number of shares by dividing the principal and interest owed by the greater of $0.00005 or 45% of the average lowest 3 trading prices over the 20 days prior to the conversion date.During the nine months period ended September 30, 2013, note holder has enforced a penalty of $13,750 onto the Company, and the Company settled entire debt and unpaid accrued interest by issuing common stock yielding a balance of $nil as of September 30, 2013.A debt discountwas recorded for $27,500 based on the fact that there was a beneficial conversion feature in the promissory note.Entire debt discount was fully amortized at conversion as of September 30, 2013.On May 20, 2013, the Company issued convertible notes with embedded derivative features that were classified as derivative liabilities.These notes causes a tainted equity environment; therefore this convertible note was classified as derivative liabilities as of May 20, 2013.The Company evaluated the derivative liabilities and debt discount related to this note on May 20, 2013.As the note was fully discounted, debt discount due to derivative liabilities in the amount of $39,078 was recorded as loss on derivative as of September 30, 2013.Financing costs of $2,500 were paid in conjunction with this debt.These fees are amortized over the term of the loan and a total of $2,222 was amortized as of September 30, 2013. Note 10:During the nine months period ended September 30, 2013 the Company received cash advances of $11,300 related to a debt obligation.The note bears no interest; therefore, Company imputed interest at 12% and recorded imputed interest in the amount of $1,800 for the nine month period ended September 30, 2013 as additional paid in capital.No payments were made during the period. Note 11:On May 20, 2013, one of the note holders assigned debt in the amount of $30,000 to unrelated third party, and Company issued a convertible promissory note to this unrelated party for the debt assigned with 12% annual interest.On the same date, the Company issued a convertible note to this unrelated third party for cash proceed of $30,000 received.Both notes are convertible into a number of shares at a discount of 50% off the lowest intra-day trading prices during the 10 days prior to the conversion date.The Company evaluated the note and determined that the shares issuable pursuant to the conversion option were indeterminate and therefore this conversion option and all other dilutive securities would be classified as a derivative liability as of May 20, 2013.Debt discountof $30,000 for each convertible note was recorded due to embedded derivative feature, and a loss on derivative valuation of $4,541 for each convertible note was also recorded as of September 30, 203.During the 3rd quarter, the Company settled one of the $30,000 convertible notes and its related accrued interest by issuing common stock, yielding a balance of $30,000 at the period end.Total debt discount amortization for both notes for the period was $43,125.There is accrued interest of $1,312 for the nine months ended September 30, 2013 on remaining balance.On August 26, 2013, one of the note holders assigned debt in the amount of $42,000 to this same unrelated third party, and Company issued a convertible promissory note for the debt assigned with 12% annual interests.This convertible note has the same conversion terms as those previously issued to this unrelated third party.A debt discount of $42,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $11,035 was recorded as of September 30, 2013.During the 3rd quarter, the Company settled $12,483 of this note by issuing common stock, yielding balance of $29,517.Total debt discount amortization on this note for the period was $17,597.There is accrued interest of $411 on this note for the nine month period ended September 30, 2013.OnAugust 30, 2013, the Company received cash proceeds in the amount of $25,000 related to a convertible debt obligation with the same unrelated third party.This convertible note has the same conversion terms as those previously issued to this unrelated third party.A debt discountof $25,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $5,026 was recorded as of September 30, 2013.Total debt discount amortization for the period was $2,123.No payments were made during the quarter and there is accrued interest of $250 on this note. Note 12:During the quarter ended September 30, 2013, the Company received cash proceeds of $25,000 for this debt obligation which bears interest at the rate of 6%.No payments were made during the quarter and there is accrued interest of $678 on the note.A debt discountwas recorded for $25,000 based on the fact that there was a beneficial conversion feature in the promissory note.Total debt discount amortization for the period was $18,750. This note is convertible into a number of shares arrived atby dividing the principal and interest owed by50% of the average lowest 3 trading prices over the 20 days prior to the conversion date.On May 20, 2013, the Company issued convertible notes with embedded derivative features that were classified as derivative liabilities.These notes causes a tainted equity environment; therefore this convertible note was classified as derivative liabilities as of May 20, 2013.The Company evaluated the derivative liabilities and debt discount related to this note on May 20, 2013.As the note was fully discounted, debt discount due to derivative liabilities in the amount of $25,461 was recorded as loss on derivative as of September 30, 2013. F - 13 Note 13:On May 22, 2013, the Company received cashadvancesof $25,000 against a reserved note of $275,000.Outstanding principal amount included cash proceed of $25,000, 10% of original interest discount of $2,500, and financing cost of $2,000. The note bears annual interest of 12%.No payments were made in this quarter and there is accrued interest of$1,280 on the outstanding balance of the note. This note is convertible into a number of shares equal to the dollar conversion amount dividedby the lesser of $0.10 or 60% of the lowest trading price in the 25 trading days prior to conversion. The conversion option becomes effective immediately after the effective date of the note.The Company evaluated the note and determined that the shares issuable pursuant to the conversion option were indeterminate and therefore this conversion option and all other dilutive securities would be classified as a derivative liability as of May 22, 2013.A debt discount of $26,137 was recorded due to embedded derivative feature in the convertible promissory note.For the nine month period ended September 30, 2013, the Company recorded debt discount amortization of $11,525 and amortization of financing cost of $668 for this note.In addition, on August 21, 2013, the Company received another convertible note in the amount of $25,000 against the reserved note of $275,000 from the same unrelated third party.Outstanding principal of this note included cash proceed of $25,000, 10% of original interest discount of $2,500, and financing cost of $2,000.This note has the same conversion and interest term as that previously issued to the same party.No payments were made during the period and there is accrued interest of $388 on the note.A debt discount of $29,500 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $9,369 was recorded as of September 30, 2013.For the nine month period ended September 30, 2013, the Company recorded debt discount amortization of $3,507 and amortization of financing cost of $219 for this note. Note 14:On May 30, 2013,one of the note holders assigned debt in the amount of $120,000 to unrelated third party, and Company issued a convertible promissory note to this unrelated party for the debt assigned with 12% annual interest.This note is convertible into a number of shares at a discount of 50% of the lowest intra-day trading price during the five trading days immediately prior to conversion date.The Company evaluated the note and determined that the shares issuable pursuant to the conversion option were indeterminate and therefore this conversion option and all other dilutive securities would be classified as a derivative liability as of May 30, 2013.A debt discount of $120,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $10,385 was recorded as of September 30, 2013. The Company settled $94,000 in debt by issuing common stock, yielding a balance of $26,000 at the period end.Total debt discount amortization for the period was $105,672.There is accrued interest of $2,952 on the outstanding balance of the note. Note 15:During the nine months period ended September 30, 2013 the Company received cash proceeds of $12,000 for this debt obligation which bears interest at the rate of 18% compounded monthly. No payments were made during the period and there is accrued interest of $1,429 on the note.Accrued interest was reclassified to principal owed as of September 30, 2013. Note 16:On May 30, 2013, the Company received cash proceeds of $50,000 for this debt obligation which bears interest at the rate of 12%.This note is convertible into a number of shares arrived atby dividing the principal and interest owed by 50% of the average lowesttrading prices over the 5 days prior to the conversion date.The Company evaluated the note and determined that the shares issuable pursuant to the conversion option were indeterminate and therefore this conversion option and all other dilutive securities would be classified as a derivative liability as of May 30, 2013.A debt discount of $50,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $5,652 was recorded as of September 30, 2013.Total debt discount amortization for the period was $22,445.In relation to the cash advances, financing costs of $2,500 were paid in conjunction with this debt.These fees are amortized over the term of the loan and a total of $1,111 was amortized as of September 30, 2013.There is accrued interest of $2,022 as of September 30, 2013 for this note. Note 17:During nine months period ended September 30, 2013 we had received cash proceeds from an unrelated third party for the aggregate amount of $8,500 , which is payable in principal and interest with rates of 18% compounded monthly. No payments were made in the period.Accrued interest in the amount of $653 for the period was reclassified to principal owed as of September 30, 2013. Note 18:On May 21, 2013, the Company received cash proceeds of $7,780 for this debt obligation which bears interest at the rate of 12%.This note is convertible into a number of shares arrived atby dividing the principal and interest owed by 45% of average of three (3) lowest trading closing bid price during the 20 days prior to conversion.The Company evaluated the note and determined that the shares issuable pursuant to the conversion option were indeterminate and therefore this conversion option and all other dilutive securities would be classified as a derivative liability as of May 21, 2013.A debt discount of $7,780 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $3,188 was recorded as of September 30, 2013.Total debt discount amortization for the period was $3,629.There is accrued interest of $225 as of September 30, 2013 for this note. Note 19:On August 1, 2013, the Company received cash proceeds of $27,500 for this debt obligation which bears interest at the rate of 8%.No payments were made during the period and there is $367 in accrued interest on the note. A debt discount of $13,624 was recorded due to embedded derivative feature in the convertible promissory note.Total debt discount amortization for the period was $5,957. This note is convertible into a number of shares by dividing the principal and interest owed by 45% of the average lowest three day trading prices over the 20 days prior to the conversion date.This conversion option does not become effective until 180 days after issuance of the note.Financing costs of $2,500 were paid in conjunction with this debt.These fees are amortized over the term of the loan and a total of $556 was amortized as of September 30, 2013. F - 14 Note 20:On August 14, 2013,the Company received cash proceeds of $22,000 for this convertible debt obligation which bears interest at the rate of 8%.No payments were made during the period and there is $206 in accrued interest on the note. This note is convertible into a number of shares by dividing the principal and interest owed by 50% of the average lowest three day trading prices over the 10 days prior to the conversion date.A debt discount of $22,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $1,407 was recorded as of September 30, 2013.Total debt discount amortization for the period was $3,788.Financing costs of $2,000 were paid in conjunction with this debt.These fees are amortized over the term of the loan and a total of $333 was amortized as of September 30, 2013. Note 21:On August 23, 2013, the Company received cash proceeds of $25,000 for this convertible debt obligation that has a cash redemption premium of 125%.No payments were made during the period.This note is convertible into a number of shares by dividing the principal by 50% of the average of the three lowest trades over the 10 days prior to the conversion date.This convertible note bears no interest; therefore, the Company imputed interest at 12%, and recorded imputed interest of $312 for the nine months period ended September 30, 2013 as additional paid in capital.A debt discount of $25,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $7,178 was recorded as of September 30, 2013.Total debt discount amortization for the period was $5,163. Note 9 – Derivative Liabilities The Company evaluated the conversion feature embedded in the convertible notes to determine if such conversion feature should be bifurcated from its host instrument and accounted for as a freestanding derivative. Due to the note not meeting the definition of a conventional debt instrument because it contained a diluted issuance provision, the convertible notes were accounted for in accordance with ASC 815. According to ASC 815, the derivatives associated with the convertible notes were recognized as a discount to the debt instrument, and the discount is being amortized over the life of the note and any excess of the derivative value over the note payable value is recognized as additional expense at issuance date. Further, and in accordance with ASC 815, the embedded derivatives are revalued at each balance sheet date and marked to fair value with the corresponding adjustment as a “gain or loss on change in fair value of derivatives” in the consolidated statement of operations. As of September 30, 2013, the fair value of the embedded derivatives included on the accompanying consolidated balance sheet was $431,463. During the three and nine months ended September 30, 2013, the Company recognized a loss on change in fair value of derivative liability totaling $356,910 and $ 84,876, respectively.Key assumptions used in the valuation of derivative liabilities associated with the convertible notes at September 30, 2013 were as follows: · The stock price would fluctuate with an annual volatility ranging from 274% to 348% based on the historical volatility for the company. · An event of default would occur 5% of the time, increasing 1.00% per quarter to a maximum of 10%. · Alternative financing for the convertible notes would be initially available to redeem the note 0% of the time and increase quarterly by 1% to a maximum of 20%. · The monthly trading volume would average $436,923 to $505,545 and would increase at 1% per month. · The variable conversion prices ranging from 25% to 60% of bid or close prices over 10 to 25 trading days have effective discount rates of 50.00% to 75.00% · The holder would automatically convert at variable conversion prices ranging from 25% to 60% of bid or close prices over 10 to 25 trading days if the registration was effective and the company was not in default. · Conversion price reset events are assumed every 3 months. The Company classifies the fair value of these securities under level three of the fair value hierarchy of financial instruments. The fair value of the derivative liability was calculated using a lattice model that values the compound embedded derivatives based on a probability weighted discounted cash flow model. This model is based on future projections of the various potential outcomes. The embedded derivatives that were analyzed and incorporated into the model included the conversion feature with the full ratchet reset, and the redemption options. The components of the derivative liability on the Company’s balance sheet at September 30, 2013 and December 31, 2012 are as follows: September 30, December31, Embedded conversion features - convertible promissory notes $ $ - $ $ - F - 15 The Company had the following changes in the derivative liability: Balance at December 31, 2012 - Issuance of securities with embedded derivatives $ Debt conversion Derivative (gain) or loss due to mark to market adjustment Balance at September 30, 2013 $ Note 10 – Asset Retirement Obligation(ARO) The ARO is recorded at fair value and accretion expense is recognized as the discounted liability is accreted to its expected settlement value.The fair value of the ARO liability is measured by using expected future cashoutflows discounted at the Company’s credit adjusted risk free interest rate. Amounts incurred to settle plugging and abandonment obligations that either less than or greater than amounts accrued are recorded as a gain or loss in current operations.Revisions to previous estimates, such as the estimated cost to plug a well or the estimated future economic life of the well mayrequire adjustments to the ARO and are capitalized as part of the costs of proved oil andnatural gas property. The following table is a reconciliation of the ARO liability for continuing operations for the nine months ended September 30, 2013 and December 31, 2012: September 30, December 31, Asset retirement obligation at the beginning of the period $ $ - Acquisition of oil and gas leases - Revisions to previous estimates - Dispositions - - Accretion expense Asset retirement obligation at the end of the period $ $ Note 11 –Concentrations and Risk Customers During the three and nine months ended September, 2013, revenue generated under the top five customers accounted for 100% of the Company’s total revenue. Concentration with a single or a few customers may expose the Company to the risk of substantial losses if a single dominant customer stops conducting business with the Company.Moreover, the Company may be subject to the risks faced by these major customers to the extent that such risks impede such customers’ ability to stay in business and make timely payments. Note 12 – Contingencies The Company has certain notes that may become convertible in the future and potentially result in dilution to our common shareholders. Note 13 – Subsequent Events In October 2013, the Company is presently in different stages of due diligence review and discussion, gathering data and information, and any available reports on potential acquisitions for proved producing reserves with revenues located in Texas, Louisiana, and other productive regions and areas in the U.S. The Company is working with sophisticated institutional investor group for a potential unit trust funding arrangement whereby upon approval of a qualified oil and gas project presented to the fund, and meeting its criteria, would advance on a per project basis up to a newly revised Agreement regarding available financing in the amount of $100,000,000 for 100% acquisition by the Company of such qualified project and available interests, and further terms including but not limited to an amortized interest rate of 12% amortized amount, payable monthly over 60 months, and secured by certain of the acquisition assets. In October 2013, the Company increased its authorized common shares to 1,490,000,000 with a par value of $0.001, and with its current 10,000,000 authorized shares of blank check preferred stock, par value $0.001 per share. In October 2013, the Company issued 67,666,667 shares of common stock to reduce debt on convertible promissory notes. In October 2013, the Company issued an 8% promissory note in the amount of $32,000 to accredited investors. F - 16 ITEM2.–MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion and analysis in conjunction with the Consolidated Financial Statements in Form 10-K, as amended, and the other financial data appearing elsewhere in this Form 10-Q Report. The information set forth in Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) contains certain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, including, among others (i) expected changes in the Company’s revenues and profitability, (ii) prospective business opportunities and (iii) the Company’s strategy for financing its business. Forward-looking statements are statements other than historical information or statements of current condition. Some forward-looking statements may be identified by use of terms such as “believes”, “anticipates”, “intends” or “expects”. These forward-looking statements relate to the plans, objectives and expectations of the Company for future operations. Although the Company believes that its expectations with respect to the forward-looking statements are based upon reasonable assumptions within the bounds of its knowledge of its business and operations, in light of the risks and uncertainties inherent in all future projections, the inclusion of forward-looking statements in this report should not be regarded as a representation by the Company or any other person that the objectives or plans of the Company will be achieved. In light of these risks and uncertainties, there can be no assurance that actual results, performance or achievements of the Company will not differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. The foregoing review of important factors should not be construed as exhaustive. The Company undertakes no obligation to release publicly the results of any future revisions it may make to forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. General As of July 31, 2012 we are an oil and gas production company focused on the recovery and development of oil and natural gas. Our Historical Business Legacy – Mondial Merger Pursuant to an Agreement and Plan of Merger dated as of December 14, 2010, entered into by and between Legacy Athletic Apparel LLC, (“Legacy”) a Virginia limited liability company and Mondial a Nevada corporation, on December 30, 2010, Legacy merged into Mondial, with Mondial being the surviving entity. Prior to the Plan of MergerLegacy was formed in July 2010 as a Virginia limited liability company.As a result of the merger, Mondial succeeded to the business and acquired all the assets and assumed all the liabilities of Legacy. Previous business activities related to Legacy operations included the development, design, marketing and distribution of branded performance apparel, footwear and accessories for men, women and youth. Historical Mining Operations Prior to the historical merger with Legacy, the Company was an exploration stage mineral company engaged in the acquisition, and exploration of mineral properties with a view to exploiting any mineral deposits we would discover and that demonstrated economic feasibility.Prior to December 15, 2010, we owned a 100% interest in four contiguous mineral claims collectively known as the Q29 property.The claims expired on December 15, 2010, and in light of our determination to change our business as contemplated in the merger, we did not re-stake the claims. We account for or have accounted for Legacy in discontinued operations in the consolidated statements of operations for the related fiscal year. Completion and Entry into a Definitive Agreement with Energy Producers, Inc., a wholly owned subsidiary of EGPI Firecreek, Inc. (“EGPI”) for Sale of Oil and Gas Interests and Rights in J.B. Tubb Leasehold Estate, Ward and Jones County Texas On July 31, 2012, the Company as the assignee of CUBO Energy PLC entered into and completed the closing of an Assignment and Bill of Sale and Stock Purchase Agreement (“SPA”) with EGPI Firecreek Inc. through its wholly owned subsidiary Energy Producers, Inc. (“EGPI”). The interests acquired from EGPI were oil and gas interests in the J.B. Tubb Leasehold Estate located outside of Odessa Texas in Ward and Jones County. The Agreement included our entering into a Participation Agreement (Turnkey Drilling, Re Entry, and Multiple Wells) granting certain rights in and to interests for additional development on the J.B. Tubb Leasehold Estate.The Company presently owns 37.5% working interest ("WI"), 28.125% net revenue interest ("NRI") in the oil and gas interests, and pro rata oil & gas revenue and reserves for all depths below the surface to at least 8500 ft. including all related assets, fixtures, equipment, three well heads and three well bores. The field is located in the Permian Basin and the Crawar Field, directly adjacent to property operated by Chevron Corporation in Ward County, Texas (12 miles southeast of Monahans and 30 miles west of Odessa in West Texas).For further information see the section on the “Business” and “Description of Properties” listed in this Report. 1 Completion and Entry into a Definitive Short Form Agreement with Energy Producers, Inc., a wholly owned subsidiary of EGPI Firecreek, Inc.,for Evaluation and Potential Acquisition of 50% Oil and Gas Working Interests, Callahan, Stephens, and Shakelford Counties, Texas On October 30, 2012, the Company as the assignee of CUBO Energy PLC and Energy Producers, Inc., a wholly owned subsidiary of EGPI Firecreek, Inc. (“EGPI”) entered into a Linear Short Form Agreement involving the development and acquisition of oil and gas interests subject to certain requirements. The interests relating to 50% working interests and corresponding 32% net revenue interests in oil and gas leases representing the aggregate total of 240 acre leases, reserves, three wells, and equipment located in Callahan, Stephens, and Shackelford Counties, West Central Texas. For further information see the section on the “Business” listed in this Report.The parties had until November 6, 2012 to finalize this agreement but did not do so by that date.Both parties are still interested in pursuing this transaction in the future. The Company expects to incur an increase in operating expenses during the next year from commencing activities related to its plans for the Company’s oil and gas business including, but not limited to uncertainty as to development and the time and timing required for the Company’s plans to be fully implemented, governmental regulatory responses to the Company’s plans, fluctuating markets and corresponding spikes, or dips in our products demand, currency exchange rates between countries, acquisition and development pricing, related costs, expenses, offsets, increases, and adjustments. There can be no assurance that the Company will ever generate significant revenues or achieve profitability at all or on any substantial basis. To the extent possible, the following discussion will highlight the Company’s business activities for the three and nine months ended September 30, 2013 and September 30, 2012. Results of Operations Three months ended September 30, 2013 compared to the three months ended September 30, 2012. Total revenue for sales of oil and gas during the three months ended September 30, 2013was $41,654compared with $51,998 in 2012. Following is a breakdown of general and administrative costs for this period versus a year ago: Detail of general and administrative expenses: For the three months endedSeptember 30 Advertising and promotion $ - $ Administration Rent and utilities Professional Fees Total $ $ For the three months ended September 30, 2013, total general and administrative expenses increased by $12,511 compared to the same period in 2012. For the three months ended September 30, 2013 professional fees of $ 130,439 were incurred in regard to management advisory, legal costs and accounting, as compared to $ 279,653 for the three months ended September 30, 2012. Interest expense for the three months ended September 30, 2013 was $297,415 compared to $24,900 for the same period last year. Income (loss) per share was ($0.10) per share for the three months endedSeptember 30, 2013, compared to an income (loss) of ($0.00) per share for the three months ended September 30, 2012. The Company incurred loss on debt settlement in the amount of $73,438 for the three months ended September 30, 2013, compared to $nil in the same period in 2012. The Company incurred loss on derivative in the amount of $84,876 for the three months ended September 30, 2013, compared to $nil in the same period in 2012. 2 Nine months ended September 30, 2013 compared to the nine months ended September 30, 2012. Total revenue for sales of oil and gas during the nine months endedSeptember 30, 2013was $103,544 compared with $51,998 in 2012. Following is a breakdown of general and administrative costs for this period versus a year ago: Detail of general and administrative expenses: For the nine months ended September 30 Advertising and promotion $ $ Administration Rent and utilities Professional Fees Total $ $ For the nine months ended September 30, 2013, total general and administrative expenses increased by $4,742 compared to the same period in 2012. For the nine months ended September 30, 2013 professional fees of $572,491 were incurred in regard to management advisory, legal costs and accounting, as compared to $309,353 for the nine months ended September 30, 2012. Interest expense for the nine months ended September 30, 2013 was $528,982 compared with $24,900 for the same period last year. Income (loss) per share was ($0.03) per share for the nine months endedSeptember 30, 2013,compared to an income (loss) of ($0.01) per share for the nine months ended September 30, 2012. The Company incurred loss on debt settlement in the amount of $546,386 for the nine months ended September 30, 2013, compared to $nil in the same period in 2012. The Company incurred loss on derivative in the amount of $356,910 for the nine months ended September 30, 2013, compared to $nil in the same period in 2012 Discussion of Financial Condition: Liquidity and Capital Resources Cash on hand at September 30, 2013 was $5,219 compared to $23,518 at December 31, 2012. The Company had working capital deficit of $1,154,991 at September 30, 2013 compared to a working capital deficit of $ 933,716 at December 31, 2012. Total assets decreased to $808,645 at September 30, 2013 compared to $ 951,412 at September 30, 2012 mainly as a result ofthe depletion of oil and gas leases. Shareholders’ equity (deficit) increased to a deficit of $357,000 at September 30, 2013 from a deficit of $10,936 at December 31, 2012. During the nine months ended September 30, 2013, the Company issued 203,850,150 shares to retire debt and pay for services. For the nine months period ended September 30, 2013, the Company has used $419,079 cash in operating activities compared to $35,430 cash used in the same period in 2012. For the nine months period ended September 30, 2013, the Company has generated $400,780 cash in financing activities compared to $100,000 in the same period in 2012. The Company must generally undertake certain ongoing expenditures in connection with rebuilding, expanding and developing its oil and gas business and related acquisition activity and its business acquisition activities, and for various past and present legal, accounting, consulting, and technical review, and to perform due diligence for the acquisition and development programs for both lines of business; furthering research for new and ongoing business prospects, and in pursuing capital financing for its existing available rights and proposed operations. 3 Management has estimated that cost for initially paying down certain of the Company’s recent debt, providing necessary working capital, and activating development of its current plans for domestic oil and gas segment operations, alternative energy division, acquisition and development, will initially require$5,000,000 to $35,000,000 during the next six to twelve months . The Company may elect to reduce or increase its requirement as circumstances dictate. We may elect to revise our plans and requirements for funds depending on factors including; changes in acquisition and development estimates; interim corporate and project finance requirements; unexpected timing of markets as to cyclical aspects as a whole; currency and exchange rates; project availability with respect to interest and timing factors indicated from parties representing potential sources of capital; structure and status of our strategic alliances, potential joint venture partners, and or our targeted acquisitions and or interests. The Company cannot predict that it will be successful in obtaining funding for its plans or that it will achieve profitability in fiscal 2013. ITEM3.–QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 under the Exchange Act and therefore we are not required to provide the information required under this item. ITEM4(T)–CONTROLS AND PROCEDURES (a) Evaluation of Disclosure and Procedures Our Chief Executive Officer and Chief Financial Officer have evaluated the effectiveness of the design and operation of our disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act, as of September 30, 2013. This evaluation was carried out under the supervision and with the participation of our management, including our principal executive officer and principal financial officer. Based on this evaluation, these officers have concluded that there are material weaknesses in our disclosure controls and procedures and they were not effective for the following reasons: ● Due to our relatively small size and not having present operations, we do not have segregation of duties which is a deficiency in our disclosure controls. We do not presently have the resources to cure this deficiency. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act are recorded, processed, summarized and reported, within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Principal Executive Officer and Principal Accounting Officer, to allow timely decisions regarding required disclosure. All internal control systems, no matter how well designed, have inherent limitations and may not prevent or detect misstatements. Therefore, even those systems determined to be effective can only provide reasonable assurance with respect to financial reporting reliability and financial statement preparation and presentation. In addition, projections of any evaluation of effectiveness to future periods are subject to risk that controls become inadequate because of changes in conditions and that the degree of compliance with the policies or procedures may deteriorate. (b) Changes in Internal Controls over financial reporting There have been no changes in our internal controls over financial reporting during our last fiscal quarter, which has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II– OTHER INFORMATION ITEM 1.– LEGAL PROCEEDINGS Currently, and from time to time, we are involved in litigation incidental to the conduct of our business. We are not a party to any lawsuit or proceedings that, in the opinion of our management and based on consultation with legal counsel, is likely to have a material adverse effect on our financial position or results of operations. ITEM 1A.–RISK FACTORS There have been no material changes in our risk factors from those disclosed in our Form 10-K for the fiscal year ended December 31, 2012. 4 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Required information has been furnished in current Report(s) on Form 8-K filings and other reports, as amended, during the period covered by this Report and additionally as listed and following: Required information has been furnished in current Report(s) on Form 8-K filings and other reports, as amended, during the period covered by this Report. Please see information contained in our Annual Report on Form 10-K filed on April 29, 2013 and in Current Report on Form 8-K filed on August 9, 2012, incorporated herein by reference. Effective on July 1, 2013, the Company issued restricted common stock, par value $0.001 per share, to the following person in consideration of an advisory agreement. Name and Address Date Common Stock Amt Type of Consideration Fair Market Value of Consideration Steven Jaloza 36 Pond Road Woodbury, NY 11797 7/1/2013 (i) For advisory services rendered to the Company $ (ii) (i) Issuances are approved, subject to such entity/persons being entirely responsible for their own personal, Federal, State, and or relevant single or multi-jurisdictional income taxes, as applicable. Unless otherwise indicated, each person named in the table above has the sole voting and investment power with respect to his shares of our common and or preferred stock beneficially owned. (ii) $4,000 of the fair value consideration in the immediately preceding table was used as listed in the table above primarily in consideration of advisory services rendered. (1) Steven Jaloza for advisory services. Mr. Jaloza is a shareholder and an advisor of the Company and is not acting as a director or officer. (2) The shares of common stock were issued pursuant to an exemption from registration as provided by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”). All such certificates representing the shares issued by the Company shall bear the standard 1933 Act restrictive legend restricting resale. Effective on June 24, 2013, the Company issued restricted common stock, par value $0.001 per share, to the following entity in consideration of public relations and communications services. Name and Address Date Common Stock Amt Type of Consideration Fair Market Value of Consideration Equiti-trend Advisors, LLC/ JT Trading, LLC 1/ 11995 El Camino Real Ste 301 San Diego, CA 92130 6/24/2013 (i) For services rendered to the Company $ (ii) (i) Issuances are approved, subject to such entity/persons being entirely responsible for their own personal, Federal, State, and or relevant single or multi jurisdictional income taxes, as applicable. Unless otherwise indicated, each person named in the table above has the sole voting and investment power with respect to his shares of our common and or preferred stock beneficially owned. (ii) $212,500 of the financing proceeds in the immediately preceding table was used as listed in the table above primarily in consideration of services rendered. 5 (1) Equiti-trend Advisors, LLC/JT Trading, LLC, for public relations and communications services. Equiti-trend Advisors, LLC/JT Trading, LLC is a shareholder and an advisor of the Company and is not acting as a director or officer. (2) The shares of common stock were issued pursuant to an exemption from registration as provided by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”). All such certificates representing the shares issued by the Company shall bear the standard 1933 Act restrictive legend restricting resale. ITEM 3 – DEFAULTS UPON SENIOR SECURITIES None ITEM 4 – (REMOVED AND RESERVED) ITEM 5 – OTHER INFORMATION Please see information contained in our Current Report on Form 8-K filed on August 9, 2012, incorporated herein by reference. The Company is presently in different stages of review and discussion, gathering data and information, and any available reports on other potential acquisitions in Texas, Montana, and other productive regions and areas in the U.S. From time to time Management will examine oil and gas operations in other geographical areas for potential acquisition and joint venture development. ITEM6. –EXHIBITS Certification pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 Certification pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* *The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. 6 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 5, 2013 Mondial Ventures, Inc. /s/ Dennis Alexander Dennis Alexander Chief Executive Officer and Chairman of the Board of Directors 7
